Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
There are a number of assignments of error by the accused, but in the view we take of the evidence upon the subject of the corpus delicti, we find it necessary to consider but one question raised by such assignments, namely:
1. Was there sufficient evidence before the jury' to support the verdict in its finding, in effect, that the corpus delicti was proved?
This question must be answered in the negative.
It is true, as said in State v. Bowyer, 43 W. Va. 180, at p. 181, 27 S. E. 301: “Where there is evidence tending to criminate, the jury is almost uncontrollably the judge of its force and weight and of the proper inferences from the facts proven.” See to the same effect State v. Sullivan, 55 W. Va. 597, 599, 47 S. E. 267. But in the case before us the evidence before the jury, when regarded most favorably for the Commonwealth, left it, to say the least, - equally probable that the death of the deceased was due to the natural cause of indigestion, as the result of overeating (to mention only one of the causes pointed to by the evidence for which the accused was not responsible), as that the death was due to any cause for which the accused could be said to be responsible. So’that there is no evidence tending to exclude the hypothesis that the death of the de*783■ceased was due to such natural cause alone. Such hypothesis is based on the evivdence; is a rational hypothesis when considered in connection with the evidence; and is consistent with all of the evidence in the case. We, therefore, under the well settled rules of criminal law, cannot escape the conclusion that there is no evidence in the case to support the verdict in the finding that the corpus delicti was proven.
The case will, therefore, be reversed, and a new trial awarded.

Reversed.